 



PARAGON COMMERCIAL BANK

3535 Glenwood Avenue, Raleigh, North Carolina 27612

 

Loan # 9930000823  COMMERCIAL NOTE  

 

  Loan Officer CWB /s/ Charles W. Bartz       Charles W. Bartz, Senior Vice
President

 

Date: April 11, 2013  Borrower: Chanticleer Holdings, Inc.  

 

Loan Amount: $500,000.00 x  Revolving Line of Credit  

 



FOR VALUE RECEIVED, the undersigned, jointly and severally, promise(s) to pay to
PARAGON COMMERCIAL BANK (“Bank”), or order, the sum of Five Hundred Thousand and
00/100 Dollars ($500,000.00) or so much as shall have been disbursed from time
to time and remains unpaid, including or together with interest at the rate and
payable in the manner hereinafter stated. Principal and interest shall be
payable at Bank at the address indicated above, or such other place as the
holder of this Note may designate.

 

 

INTEREST RATE

All payments made on this Note will be applied first to accrued interest and
then to principal. Interest will accrue on the unpaid principal balance at the
rate set forth below until maturity and will accrue on any unpaid past due
interest before maturity and on any unpaid balance after maturity as set forth
on the reverse side of this Note.

 

Interest payable on this Note will be at the per annum rate of:

 

xWall Street Journal Prime Rate + 1.00%, with a floor rate of 5.00%

 

As used in this Note “Wall Street Journal Prime” shall mean the prime rate most
recently published in the “Money Rates” section specified in the Eastern Edition
of the Wall Street Journal; provided that if more than one such “Prime Rate” is
published, the higher of such rate shall be applicable.

 

Interest will be calculated on the basis of:  x Actual days/360 day year

 

All rates except the “Fixed” rate will be subject to change without prior notice
at the sole option of Bank and will be effective:

 

xAs of the date the base rate (Wall Street Journal Prime Rate) changes

 

Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:

 

xThe amount of each scheduled payment and the final payment will change.

 

 



PRINCIPAL PAYMENT TERMS

Principal (and interest if indicated under Interest Payment Terms below) shall
be payable as follows:

 

xPayable in one single payment on April 10, 2014 (herein referred to as
“Maturity”).



 



 



INTEREST PAYMENT TERMS

Interest shall be payable in arrears, as follows:

 

xPayable monthly beginning May 10, 2013 and consecutively on the same calendar
day of each such calendar period thereafter.

 

 



LATE CHARGE

If any scheduled payment is in default 15 days or more (unless interest on this
Note is payable in advance, in which case such period shall be 30 days or more),
Obligors agree to pay a late charge equal to 6.00% of the amount of the payment
that is in default, but not more than maximum amount allowed by applicable law.

 

 



PREPAYMENT

xThis Note may be prepaid in whole or in part any time without premium.

 

For partial prepayments, the Bank may, in its sole discretion, apply the
prepayment to principal and recalculate the installment payment amount so that
equal payments of principal and interest will cause this Promissory Note to be
paid in full with the same Maturity date (set forth above). If the Bank decides
not to recalculate the installment payment amount, then such prepayment will be
applied to the most remote installment then unpaid and shall not otherwise
reduce the installment payments coming due prior thereto.

 

 



COLLATERAL

xSECURED. This Note is secured by collateral described in the following security
instruments:

 

Cross Collateralized and Cross Defaulted with Paragon Commercial Loan
#9930000455 to Borrower secured by:

 

xSecurity agreement(s) dated July 15, 2009 evidenced by UCC-1 filing with North
Carolina Secretary of State for a blanket first priority lien on all
furnishings, equipment, inventory and other items and types of personal property
now owned or hereafter acquired, all the Borrower's general intangibles,
instruments and or investment documents and accounts receivable, whether
presently existing or arising in the future, and all the proceeds and products
from the foregoing (including insurance proceeds). In addition to the foregoing,
the collateral shall also include the Borrower's 11.5% interest in Chanticleer
Investors, LLC sole asset: a Convertible Secured Promissory Note dated May 24,
2006 between Robert H. Brooks and any and all amendments thereto ("Security
Agreement").

 

1)At maturity of this Note, or upon default, Bank is authorized and empowered to
apply to the payment hereof, any and all money deposited in Bank in the name of
or to the credit of each party, without advance notice, and is authorized to
offset any obligation of Bank to any party to the payment hereof.

 

2)Collateral securing other loans of each party with Bank may also secure this
loan and this loan may also be supported by separate Guaranty Agreement(s).

 



 

 



1

 

 

SIGNATURES

The undersigned parties are jointly and severally liable for the payment of this
Note and have subscribed their names hereto. The provisions printed below are a
part of this Note. The provisions of this Note are binding on the heirs,
executors, administrators, successors and assigns of each and every party and
shall inure to the benefit of the holder, its successors and assigns. This Note
is executed under the seal of each of the parties and of the endorsers, if any.

  

  CHANTICLEER HOLDINGS, INC.                     By:  /s/ Michael D. Pruitt
(SEAL)     Michael D. Pruitt, President/CEO/CFO  



 

 

 

 



Additional Terms and Provisions of Note

 

DEFAULT. Any of the following shall constitute an event of default: (1) the
failure to make when due any payment described herein, whether of principal,
interest, or otherwise; (2) the failure of any party hereto to perform any of
the terms and conditions written into, the Loan Agreement or security
instrument(s) securing this Note or any guaranty agreement or security
instrument(s) securing such guaranty agreement which apply to this Note; (3) the
death, dissolution, merger, consolidation or termination of existence of any
party; or if any party is a corporation with thirty-five (35) or fewer
shareholders, the aggregate transfer(s) of voting shares in such party whereby
persons or entities not owning on the date hereof, singly or in the aggregate,
50% or more of the voting shares of such party, become the owner(s), singly or
in the aggregate, of 50% or more of such voting shares, or if such party is a
limited or general partnership, any change in general partnership interest(s) in
such party; (4) the application for the appointment of a receiver for any party
or the filing of a petition under any provisions of the Bankruptcy Code or Act
by or against any party or any assignment for the benefit of creditors by or
against any party; (5) the failure of any party to furnish from time to time, at
Bank's request, financial information requested with respect to such party
without undue delay; (6) a determination by Bank that it deems itself insecure
or that an adverse change in the financial condition of any party has occurred
since the date hereof; (7) the failure of any party to perform any other
obligation to Bank; (8) the termination of any guaranty agreement which applies
to this Note; (9) default by Borrower or any guarantor under the terms of any
agreement or instrument pursuant to which Borrower or any guarantor has borrowed
money from any person; (10) default by Borrower under terms of any instrument or
other agreement to which this Agreement or any of the other loan documents are
subordinate or which is subordinate to this Agreement or any of the other loan
documents.(11) default by Borrower or any guarantor in keeping, performing or
observing any term, covenant, agreement or condition of any Commitment upon
which all or any portion of any indebtedness evidenced by the NOTE was
predicated.

LATE CHARGES, EXPENSES AND ACCELERATION. Each party agrees to pay any late
charges permitted by applicable law that Bank may, in its discretion, charge for
late payments. If this Note is not paid in full whenever it becomes due and
payable, each party agrees to pay all costs and expenses of collection,
including a reasonable attorney's fee up to the amount of fifteen (15) percent
of the then outstanding balance. Upon the occurrence of an event of default, the
entire unpaid balance of this Note shall, at the option of Bank, become
immediately due and payable, without notice or demand. Failure to exercise the
option to accelerate shall not constitute a waiver of the right to exercise same
in the event of any subsequent default.

INTEREST. Upon the nonpayment of any payment of interest described herein, the
Bank, at its option and without accelerating this Note, may accrue interest on
such unpaid interest at the rate(s) applicable hereunder from lime to time until
maturity of this Note. After maturity of this Note, whether by acceleration or
otherwise, interest will accrue on the unpaid principal of this Note and any
accrued but unpaid interest shall bear interest at the lesser of (i) the highest
contract rate, if any, permitted by applicable law (ii) a rate equal to 18% per
annum. Such interest rate shall apply both before and after any judgment hereon.

WAIVER. Each party waives presentment, demand, protest and notice of dishonor,
waives any rights which they may have to require Bank to proceed against any
other person or property, agrees that without notice to any party and without
affecting any party's liability, Bank, at any time or times, may grant
extensions of the time for payment or other indulgences to any party or permit
the renewal, amendment or modification of this Note, the Loan Agreement or any
security instrument(s), or permit the substitution, exchange or release of any
security for this Note and may add or release any party primarily or secondarily
liable, and agrees that Bank may apply all moneys made available to it from any
part of the proceeds from the disposition of any security for this Note either
to this Note or to any other obligation of any of the parties to Bank, as Bank
may elect from time to time.

PARTIES. Each signatory of this Note is herein sometimes referred to as "Party"
or collectively as "Parties" and each agrees to be liable hereunder jointly and
severally. This Note shall apply to and bind each party's heirs, personal
representatives, successors and assigns. All references in this Note to Bank
shall include the holder hereof and this Note shall inure to the benefit of any
holder, its successors and assigns.

PARTIES' DUE DILIGENCE. The undersigned acknowledge and represent that they have
relied upon their own due diligence in making their own independent evaluations
of the purposes for which the proceeds of this Note will be used and of the
business affairs and financial condition of all parties hereto. and they will
continue to be responsible for making their own appraisals of such matters. The
undersigned have not relied upon and will not hereafter rely upon Bank for such
information for such appraisal or other assessment or review and, further, will
not rely upon any such information which may now or hereafter be prepared by
Bank.

CREDIT INVESTIGATION. The Bank is authorized to investigate from time to time
the credit of each party and to answer questions relating to the Bank's credit
experience with each party.



 

2

 



 



PARAGON COMMERCIAL BANK

COMMERCIAL LOAN AGREEMENT

 

THIS COMMERCIAL LOAN AGREEMENT (the "AGREEMENT") is made this 11th day of April,
2013, between Chanticleer Holdings, Inc. ("BORROWER") whose address is 11220 Elm
Lane Suite 203 Charlotte, NC 28277 and Paragon Commercial Bank ("BANK").

 

RECITAL

 

BORROWER wishes to acknowledge total borrowings as of the date of this
Commercial Loan Agreement from BANK in the principal sum of up to Seven Hundred
Thirty Four Thousand One Hundred Thirty and 43/100 DOLLARS ($734,130.43), and
BANK is and or has been willing to lend such sum to BORROWER on the terms and
conditions herein contained and as may have been contained in any and all
previous commitment letters issued by BANK (the "COMMITMENT(s)"), which
COMMITMENT(s) also may require or have required one or more guarantors (each a
"GUARANTOR") to agree to certain terms and conditions contained therein and in a
separate guaranty agreements.

 

NOW THEREFORE, BANK and BORROWER agree to the premises herein contained as
follows:

 

ARTICLE I – LOAN

 

xSubject to the terms and conditions set forth herein, BANK agrees or has
previously agreed to make a loan to BORROWER in the original principal sum of
$250,000.00, with a current principal balance of $234,130.43 (#9930000455).

 

xSubject to the terms and conditions set forth herein, BANK agrees or has
previously agreed to provide an open end line of credit to BORROWER; amounts
repaid may be re-borrowed , provided that the aggregate principal amount
outstanding at any one time does not exceed $500,000.00.

 

The indebtedness to be provided pursuant to this AGREEMENT is hereinafter
sometimes referred to as the "LOAN".

 

SECTION 1.1. NOTE. The LOAN shall be evidenced by BORROWER's Commercial Note
dated the same date as this AGREEMENT substantially in the form of Exhibit A
attached hereto ("NOTE"), all terms of which are incorporated herein by this
reference.

SECTION 1.2. LOAN DOCUMENTS. The loan documents shall include this AGREEMENT,
the NOTE, deed of trust, guaranty agreement, any collateral assignments, and any
and all other documents which BORROWER, GUARANTOR or any other party or parties
have executed and delivered, or may hereafter execute and deliver to evidence,
secure or guarantee the obligations, or any part thereof, as the same may from
time to time be extended, amended, restated, supplemented or otherwise modified.
The loan documents constitute the entire understanding and agreement between
BORROWER and BANK with respect to the transactions arising in connection with
the LOAN, and supersede all prior written or oral understandings and agreements
between BORROWER and BANK with respect to the matters addressed in the loan
documents. In particular, and without limitation, the terms of any commitment by
BANK to make the LOAN are merged into the loan documents. Except as incorporated
in writing into the loan documents, there are no representations,
understandings, stipulations, agreements or promises, oral or written, with
respect to the matters addressed in the loan documents. If there is any conflict
between the terms, conditions and provisions of this AGREEMENT and those of any
other instrument or agreement, including any other loan document, the terms,
conditions and provisions of this AGREEMENT shall prevail.

SECTION 1.3. PREPAYMENT. BORROWER may prepay principal on the indebtedness
arising under this AGREEMENT only in accordance with the terms of the NOTE.

SECTION 1.4. PURPOSE. The proceeds of the LOAN shall be used as identified in
each loan approval.

SECTION 1.5. SECURITY. As security for all indebtedness to BANK, BORROWER grants
to BANK a security interest in BORROWER's collateral as identified in each set
of loan documents.

SECTION 1.6. SUCCESSORS AND ASSIGNS.

(a) Each and every one of the covenants, terms, provisions and conditions of
this AGREEMENT and the LOAN documents shall apply to, bind and inure to the
benefit of BORROWER, its successors and those assigns of BORROWER consented to
in writing by BANK, and shall apply to, bind and inure to the benefit of BANK
and the endorsees, transferees, successors and assigns of BANK, and all persons
claiming under or through any of them.

(b) BORROWER agrees not to transfer, assign, pledge or hypothecate any right or
interest in any payment or advance due pursuant to this AGREEMENT, or any of the
other benefits of this AGREEMENT, without the prior written consent of BANK,
which consent may be withheld by BANK in its sole and absolute discretion. Any
such transfer, assignment, pledge or hypothecation made or attempted by BORROWER
without the prior written consent of BANK shall be void and of no effect. No
consent by BANK to an assignment shall be deemed to be a waiver of the
requirement of prior written consent by BANK with respect to each and every
further assignment and as a condition precedent to the effectiveness of such
assignment.

(c) BANK may sell or offer to sell the LOAN or interests therein to one or more
assignees or participants. BORROWER shall execute, acknowledge and deliver any
and all instruments reasonably requested by BANK in connection therewith, and to
the extent, if any, specified in any such assignment or participation, such
assignee(s) or participant(s) shall have the same rights and benefits with
respect to the LOAN Documents as such person(s) would have if such person(s)
were BANK hereunder. BANK may disseminate any information it now has or
hereafter obtains pertaining to the LOAN, including any security for the LOAN,
any credit or other information on the BORROWER's property (including
environmental reports and assessments), BORROWER, any of Borrower's principals
or any GUARANTOR, to any actual or prospective assignee or participant, to
BANK's affiliates, to any regulatory body having jurisdiction over BANK, to any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to BORROWER and the LOAN, or to any other party as
necessary or appropriate in BANK's reasonable judgment.

SECTION 1.7. CREDIT LINE PAYOUT. At a time of BORROWER's choosing, but prior to
the maturity date of the NOTE, the principal balance of the NOTE for any line of
credit must be fully repaid by BORROWER and must remain paid out for NA
consecutive days.

 

ARTICLE II- REPRESENTATIONS AND WARRANTIES

 

BORROWER makes the following representations and warranties to BANK, which
representations and warranties shall survive the execution of this AGREEMENT and
the closing and shall be affirmed upon each draw request and any advances of the
LOAN.

SECTION 2.1. LEGAL STATUS. BORROWER is a business entity duly organized and
existing under the laws of the State of North Carolina, and is qualified to do
business in all jurisdictions in which it conducts its business.

 



1

 

 



SECTION 2.2. NO VIOLATION. The making and performance by BORROWER of this
AGREEMENT does not violate any provision of law, and does not result in a breach
of or constitute a default under any agreement, indenture or other instrument to
which BORROWER is a party or by which BORROWER may be bound.

SECTION 2.3. AUTHORIZATION. This AGREEMENT has been duly authorized, executed
and delivered, and is a valid and binding agreement of BORROWER; and the NOTE to
be issued hereunder by BORROWER, upon its execution and delivery in accordance
with the provisions of this AGREEMENT, will be a valid and binding obligation of
BORROWER in accordance with its terms.

SECTION 2.4. LITIGATION. There are no pending or threatened actions or
proceedings before any court or administrative agency which may adversely affect
the financial condition, results of operations, business or properties of
BORROWER other than those heretofore disclosed by BORROWER to BANK in writing.

SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENTS. The financial statements dated
December 31, 2012, heretofore delivered by BORROWER to BANK present fairly the
financial condition of BORROWER, and prepared in accordance with sound
accounting principles applicable to entities such as the BORROWER, consistently
applies as approved by LENDER. As of the date of such financial statements, and
since such date, there has been no material adverse change in the condition or
operations of BORROWER, nor has BORROWER mortgaged, pledged or granted a
security interest in or encumbered any of BORROWER's assets or properties since
such date.

SECTION 2.6. TAXES. BORROWER has filed or caused to be filed all tax returns,
reports, estimates and declarations which are required to be filed, and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on BORROWER or any of its property by any governmental authority (other
than those the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with and prepared in accordance with sound accounting principles
applicable to entities such as the BORROWER, consistently applies as approved by
LENDER have been established; and no liens have been filed and no claims are
being asserted with respect to any such taxes, fees or other charges and no
event exists, or will exist at closing which with the giving notice or the lapse
of time, or both, would give rise to a lien. Federal tax returns of BORROWER
have been audited through BORROWER's tax year ended 2012, and BORROWER has no
knowledge of any pending assessments or adjustments of its income tax payable
with respect to any year subsequent to that date.

SECTION 2.7. NO SUBORDINATION. The obligations of BORROWER under this AGREEMENT
or the NOTE are not subordinated in right of payment to any other obligation of
BORROWER to any other lender or other person, including without limitation any
member, manager, shareholder, principal, partner, director, officer, employee or
agent of BORROWER.

SECTION 2.8. PERMITS, FRANCHISES. The BORROWER possesses, and will hereafter
possess, all permits, memberships, franchises, contracts, and licenses required
and all trademark rights , trade names, trade name rights, patents, patent
rights, and fictitious name rights necessary to enable it to conduct the
business in which it is now engaged without conflict with the rights of others.

SECTION 2.9 NO DEFAULT— CONTRACTUAL OBLIGATIONS. BORROWER is not in default
under or with respect to any contractual obligation (including any indebtness)
in any respect which could be materially adverse to its businesses, operations,
properties, financial or other conditions, or which could materially adversely
affect its ability to perform its obligations under the loan documents, and no
event exists, or will exist at closing which, with the giving of notice or the
lapse of time, or both, would give rise to such a default. To the best of its
knowledge, all of the material contractual obligations of BORROWER are valid,
binding, and enforceable obligations of all of the parties thereto, in
accordance with their respective terms, and, to the best of its knowledge, there
are no material disputes between BORROWER and the other parties to such material
contractual obligations with respect to such contractual obligations and
BORROWER, after taking the LOAN into account, will be able to continue
performing its obligations under such contractual obligations.

SECTION 2.10 NO DEFAULT — LOAN DOCUMENTS. No default conditions or EVENT OF
DEFAULT shall exist at closing and, to the best of BORROWER's knowledge, after
due and diligent inquiry, no event exists, or will exist at closing which with
the giving of notice or the lapse of time, or both, would give rise to a default
condition.

SECTION 2.11 OWNERSHIP OF PROPERTY; LIENS; ETC. BORROWER has good and marketable
title in fee simple in and to all of the collateral (including without
limitation, the Borrowing Base, as defined in SECTION 3.4(t), if applicable)
free and clear of any and all liens, security interests, claims, demands,
off-sets, contingencies or other outstanding interests, whether legal or
equitable, except for liens and interests, if any, approved by BANK.

SECTION 2.12 DISCLOSURE. Neither this AGREEMENT, the other loan documents, nor
any representation , certificate, statement or other documents furnished to BANK
prior to or contemporaneous with the execution and delivery of this AGREEMENT by
BORROWER contains any untrue statement of any material fact or omits disclosure
of any material fact necessary to make the statement contained herein
misleading. There is no material fact known to BORROWER which has not been
disclosed to BANK in writing which affects in a materially adverse manner the
property, business, prospects, profits or condition (financial or otherwise) of
BORROWER, or the ability of BORROWER to fully perform this AGREEMENT and the
other loan documents to which it is a party, and any all other transactions
contemplated herein.

SECTION 2.13 COLLATERAL AND COMPLIANCE. All of the collateral and all other
property that is necessary for the full use and enjoyment of the collateral is
in material compliance with all governmental and regulatory orders, directives,
rules and regulations, including zoning, subdivision, and environmental rules
and regulations, and will be operated in such manner to remain in material
compliance with such laws until the LOAN is paid and satisfied in full.

SECTION 2.14 NO MATERIALLY ADVERSE CONTRACTS ETC. BORROWER is not subject to any
charter or corporate restriction or legal restrictions, or any judgment, decree,
order, rule, regulations or any other requirement of law which has or is
expected in the future to have a material adverse effect on the business,
assets, or financial condition or prospects of BORROWER. BORROWER is not a party
to any contract or agreement which has or is expected to have any material
adverse effect on the business, assets, financial conditions or prospects of any
of them.

SECTION 2.15 NAME. BORROWER operates its business and owns its assets only under
its name used herein.

SECTION 2.16 ENVIRONMENTAL COMPLIANCE. BORROWER has not conducted any activity
on any real property owned or leased by it, or otherwise in its possession or
control, involving the generation, treatment, storage or disposal of hazardous
waste, other than activities in the normal course of its business (and as to
such activities in the normal course of business, it is in compliance in all
material respects with all requirements of law), nor has any previous owner
conducted any such activities. BORROWER's records do not now, nor to its best
knowledge, have they ever revealed any discharge, spill, or disposal of any
hazardous substances, hazardous waste or oil at, on or under any of the
aforementioned real property. There has not been any notice or violation,
administrative penalty, civil or criminal action, claim, lien or any
administrative or legal action or notice of same by any person whatsoever
(including any governmental authority) against BORROWER of any of the
aforementioned real property relating to any hazardous substances, hazardous
waste, oil, or any other environmental matters. The soil, surface water and
ground water on, under or about said real property are free from hazardous
substances, hazardous waste and oil.

 

ARTICLE III —CONDITIONS PRECEDENT

 

The obligation of BANK to make any advance hereunder is subject to the
fulfillment of the following conditions:

SECTION 3.1. APPROVAL OF BANK COUNSEL. All legal matters incidental to each
advance hereunder shall be satisfactory to BANK counsel.

 



2

 

 

SECTION 3.2. REPRESENTATIONS AND WARRANTIES. The representations and warranties
made by BORROWER which are contained herein and/or in any certificate. document.
or financial or other statement furnished at any time under or in connection
herewith. shall be correct and as of closing, as if made on and as of such date,
and on and as of the date of each advance or disbursement of LOAN proceeds.

SECTION 3.3 NO DEFAULT OR EVENT OF DEFAULT. No default condition or EVENT OF
DEFAULT shall have occurred and be continuing as of closing or after giving
effect to the LOAN to be made at closing, nor shall a default condition or EVENT
OF DEFAULT exist as of the date of any disbursement or advance of LOAN proceeds.

SECTION 3.4. DOCUMENTATION. BORROWER shall have delivered to BANK in form and
substance satisfactory to BANK the following described documents:

(a) Loan Documents. BANK shall have received fully executed and, if necessary,
recorded or filed, originals of the loan documents required by the COMMITMENT,
this AGREEMENT and/or as may be otherwise required by BANK to evidence the LOAN
and to create and perfect the lien and security interest in the collateral
required herein.

(b) Supporting Documentation. All of the conditions listed in this SECTION 3.3,
in the COMMITMENT and elsewhere in this AGREEMENT shall have been completed
and/or satisfied, including, without limitation, perfection in favor of BANK of
the lien and security interest in all of the collateral as required herein.

(c) UCC-11 Search Results. BANK shall have received current UCC-11 search
results from such local and state filing offices verifying any judgments, liens
or pending cases as BANK may request, each showing no liens or encumbrances
against any of the collateral.

(d) Taxes. BORROWER shall have delivered to BANK evidence that the ad valorem
taxes on any real property that is a part of the collateral have been paid
through the most recent calendar year and information as to tax parcel
identification numbers, tax rates, estimated tax values and the identities of
the taxing authorities.

(e) Licensee and Permits. BORROWER shall have received copies of all material
licenses and permits respecting BORROWER's business that are necessary for the
conduct thereof.

(f) Insurance. BORROWER shall have delivered to BANK evidence that BORROWER and
such other persons as required by BANK have obtained each of the insurance
policies required under this AGREEMENT together with satisfactory evidence of
premium payments.

(g) Current Financial Statements. BORROWER shall have delivered to BANK complete
and current financial statements, all as required by and in form satisfactory to
BANK.

(h) Taxpayer Identification Number. BORROWER shall have supplied to BANK its
federal taxpayer identification numbers and/or social security numbers.

(i) Authority Documents. BANK shall have received from BORROWER and from such
other persons as BANK may request, documents evidencing their respective
authority to enter into this LOAN and loan documents, as applicable, together
with certificates of authority and/or good standing and borrowing certifications
as BANK and its counsel deem appropriate.

(j) Opinion of BORROWER's Counsel. BANK shall have received from BORROWER's
counsel a written legal opinion regarding, as applicable, the organization and
operation of BORROWER, the enforceability of the loan documents and such other
matters as BANK may reasonably request, such opinion to be in form and substance
satisfactory to BANK.

(k) Borrowing Base Report. NA

SECTION 3.5 ORIGINATION FEE AND OTHER FEES. BORROWER shall have paid to BANK the
origination fee or commitment fee as may be required in the COMMITMENT and all
other fees and costs and expenses to be paid by BORROWER at or before closing,
as provided in the COMMITMENT.

SECTION 3.6 BANK ACCOUNTS. As a condition of the LOAN, BORROWER or a related
entity agrees to establish and maintain their primary depository account with
BANK. BORROWER or such related entity agrees to maintain deposits with BANK
based on this relationship and during the term of the LOAN.

SECTION 3.7 ADDITIONAL MATTERS. All other documents and legal matters in
connection with the transactions contemplated by this AGREEMENT shall be
received by BANK in form and substance satisfactory to BANK and its counsel and
such counsel shall have received all information and such counterpart originals,
or certified or other such copies of such documents, as such counsel may
reasonably request.

SECTION 3.8 GENERAL. Without imposing any obligation or undertaking by BANK or
its counsel and without acknowledging compliance with the representations and
warranties or waiving strict compliance by BORROWER with all of the terms and
conditions of the AGREEMENT and the materiality of all of the representations
and warranties of BORROWER, BANK or BANK's counsel shall retain the right to be
satisfied that all matters required to be performed in connection with this
transaction have been performed in such a manner that the LOAN funds can be
advanced, the lien and security position of BANK perfected in the collateral and
that no event exists which will jeopardize the LOAN or the prospect of payment
of the LOAN or the payment or performance of any of BORROWER's obligations in
this AGREEMENT or any other loan documents.

 

ARTICLE IV — AFFIRMATIVE COVENANTS

 

BORROWER covenants that so long as BORROWER is indebted to BANK under this
AGREEMENT, and until the payment in full of the NOTE issued hereunder, BORROWER
will:

SECTION 4.1 . PUNCTUAL PAYMENT. Punctually pay the interest and principal of the
NOTE at the times and place in the manner specified in the NOTE.

SECTION 4.2 PRIORITY PAYMENTS. Make payments of principal and interest due under
this AGREEMENT and the NOTE before making any payments of (a) principal and
interest to any non-related party creditor and (b) principal and interest to any
shareholder, partner, member or other related party of BORROWER.

SECTION 4.3. ACCOUNTING RECORDS. Maintain adequate books and accounts in
accordance with sound accounting principles applicable to entities such as the
Borrower, consistently applied as approved by Lender. BORROWER shall permit any
representative of BANK, at any reasonable time, to inspect, audit and examine
such books and inspect the properties of BORROWER.

SECTION 4.4. FINANCIAL STATEMENTS. Furnish BANK: From time to time such other
information as BANK may reasonably request.

SECTION 4.5. EXISTENCE. Preserve and maintain its existence and all of its
rights, privileges and franchises; conduct its business in an orderly,
efficient, and regular manner; and comply with the requirements of all
applicable laws, rules, regulations and orders of a governmental authority.

SECTION 4.6. INSURANCE. Maintain and keep in force insurance of the types and in
amounts customarily carried in lines of business similar to BORROWER's,
including but not limited to fire, public liability. Property damage, flood ,
contents coverage and workers' compensation. carried in companies and in amounts
satisfactory to BANK; and BORROWER shall deliver to BANK from time to time at
BANK's request schedules setting forth all insurance then in effect.

SECTION 4.7. FACILITIES. Keep all BORROWER's properties useful or necessary to
BORROWER's business in good repair and condition, and from time to time make
necessary repairs . renewals and replacements thereto so that BORROWER's
property shall be fully and efficiently preserved and maintained.

SECTION 4.8. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments, taxes, including federal and state
income taxes and real and personal property taxes. except such as BORROWER may
in good faith contest or as to which a bona fide dispute may arise; provided
provision is made to the satisfaction of BANK for eventual payment thereof in
the even that it is found that the same is an obligation of BORROWER.

 



3

 

 



SECTION 4.9. LITIGATION. Promptly give notice in writing to BANK of any
litigation pending or threatened in excess of $10,000.00.

SECTION 4.10. FINANCIAL CONDITION. Maintain BORROWER’s financial condition
according to the following schedules: NA

SECTION 4.11 CROSS COLLATERAL. BORROWER Agrees, and GUARANTOR will agree, that
any collateral securing the LOAN will also secure any other indebtedness of
BORROWER or GUARANTOR to BANK and that any other collateral pledged as security
for any other obligation of BORROWER or GUARANTOR to BANK will also secure their
respective obligations under this AGREEMENT.

SECTION 4.12. DOCUMENTARY STAMP TAXES. Payor reimburse BANK on demand for all
present and future documentary stamp taxes , if any, required by any
jurisdiction as a condition of filing a financing statement, deed of trust or
other agreement covering collateral which is the subject of this AGREEMENT.

SECTION 4.13. NOTICE TO BANK. Promptly give notice in writing to BANK of (1) the
occurrence of any EVENT OF DEFAULT: (2) any change in the location of any
collateral for the LOAN, name of BORROWER, and in the case of an organization,
any change in name, identity or corporate structure; or (3) any uninsured or
partially uninsured loss through fire, theft, liability or property damage in
excess of an aggregate of $25,000.00.

SECTION 4.14. WAIVER OF TRIAL BY JURY. To the extent permitted by law, it is
mutually agreed by and between the BORROWER and BANK that the respective parties
waive trial by jury in any action, proceeding or counterclaim brought by either
of the parties against the other or any matter whatsoever arising of or in any
way connected with this AGREEMENT.

SECTION 4.15. DEATH OF THE GUARANTOR. Notwithstanding anything to the contrary
in the body of any of the loan documents, it is understood that the death of any
natural person who is a GUARANTOR shall constitute an EVENT OF DEFAULT, provided
however, that the BORROWER and any parties offer and consummate an alternative
guaranty structure acceptable to the BANK, which shall consist of the execution
of the same unconditional guaranty agreement as initially executed by the
deceased GUARANTOR by an individual, individuals, entity or entities, or with
any changes to the guaranty agreement as may be required by law and satisfactory
to the BANK. The BANK reserves the right to require documentation evidencing the
authority of the substitute or alternative GUARANTOR or GUARANTORs including,
without limitation, trust agreements, partnership agreements, corporate
resolutions and operating agreements, and to require an opinion of counsel
acceptable to the BANK that the guaranty or guaranties have been duly
authorized, executed and delivered and are valid and enforceable in accordance
with their terms if the alternative GUARANTOR is not an individual or natural
person. The party’s or the parties’ failure to deliver and execute such
alternative guaranty agreement or agreements shall entitle the BANK, at its
option and in BANK’s sole discretion, to call the LOAN due and payable in full,
such failure being an EVENT OF DEFAULT under the NOTE and the LOAN documents.

 

ARTICLE V — NEGATIVE COVENANTS

 

BORROWER further covenants that so long as BORROWER is indebted to BANK under
this AGREEMENT, and until payment in full of the NOTE issued hereunder, BORROWER
shall not, without prior written consent of BANK:

SECTION 5.1. USE OF FUNDS. Use any of the proceeds of the NOTE except for the
purpose(s) stated in SECTION 1.4.

SECTION 5.2. CAPITAL EXPENDITURE LIMITATION. Make any additional investment in
fixed assets in anyone fiscal year in excess of an aggregate of NA.

SECTION 5.3. LEASE EXPENDITURES; MAXIMUM LEASES. During the term of the LOAN,
BORROWER will not enter into any lease agreement which would cause or require
the total amount of annual lease expenditures incurred by the BORROWER on all
leases to exceed NA per fiscal year, without the prior written approval of BANK.

SECTION 5.4. OTHER INDEBTEDNESS. Create, incur, assume, guaranty, become
contingently liable for, or permit to exist any other liabilities or other
indebtedness resulting from borrowings, loans or advances, whether secured or
unsecured, except short-term borrowings from BANK and the liabilities of
BORROWER to BANK for money borrowed hereunder, nor shall BORROWER knowingly
grant or permit liens on or security interests in any of BORROWER’s assets.

SECTION 5.5. MERGER, CONSOLIDATION, SALE OF ASSETS. Merge into or consolidate
with any corporation or other entity, or acquire all or substantially all of the
assets of any other corporation or entity; or sell, lease, assign, transfer or
otherwise dispose of all or substantially all of its assets.

SECTION 5.6. GUARANTEES. Guarantee or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments in the ordinary
course of business) or accommodation endorser or otherwise for the debt or
obligations of any other person or entity.

SECTION 5.7. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to, or
investments in, any person or entity, including officers, directors,
stockholders, managers, members, partners or employees of BORROWER.

SECTION 5.8. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend either in
cash, stock or other property; or redeem , retire, purchase or otherwise acquire
any shares of any class of BORROWER’s stock or any other equity interest in
BORROWER now or hereafter outstanding. During the term of the LOAN, BORROWER may
not purchase or redeem any shares of its capital stock, declare or pay any
dividends, or make any other distribution, loan or payment to any stockholder,
member, partner, officer or employee in excess of NA in any fiscal year, other
than normal salaries and amounts needed to pay actual income taxes paid by the
individual owners resulting from the BORROWER’s income reported on their
personal tax returns.

SECTION 5.9. OFFICER AND DIRECTOR COMPENSATION. Pay any compensation to any
past, present or future shareholder, director, officer, manager, member, partner
or employee, whether through salary, bonus, or otherwise, in excess of NA.
During the term of the LOAN, the sum of all salaries, bonuses, fringe benefits
or other compensation paid by BORROWER to all officers shall not exceed $ NA
without the prior written consent of BANK.

SECTION 5.10 CHANGE IN FISCAL YEAR. Change its fiscal year without the consent
of the BANK.

SECTION 5.11 CHANGE OF CONTROL. Make or suffer a change of ownership or change
in management that effectively changes control of BORROWER from the current
ownership or management.

 

ARTICLE VI — DEFAULT

 

SECTION 6.1. EVENTS OF DEFAULT. The following shall constitute EVENTS OF
DEFAULT:

(a) Default by BORROWER in any payment of principal or interest under the NOTE
subject to any applicable grace or cure periods stated in the NOTE.

(b) Any representation or warranty made by BORROWER hereunder shall prove to be
at any time incorrect in any material respect.

(c) Default by BORROWER in the performance of any other non-payment covenant or
agreement contained herein.

(d) Default by BORROWER or GUARANTOR under the terms of any agreement or
instrument pursuant to which BORROWER or GUARANTOR has borrowed money from any
person.

(e) The entry of any judgment or levy of any attachment, execution or other
process against the assets of BORROWER, and such judgment be not satisfied, or
such levy or other process be not removed within twenty (20) days after the
entry or levy thereof, or at least five (5) days prior to the time of any
proposed sale under any such judgment or levy.

(f) BORROWER or any GUARANTOR shall be adjudicated as bankrupt or insolvent, or
shall consent to or apply for the appointment or a receiver, trustee or
liquidator of itself or any of its property, or shall admit in writing its
inability to pay its debts generally as they become due, or shall make a general
assignment for the benefit of creditors, or shall file a voluntary petition in
bankruptcy or a voluntary petition or an answer seeking reorganization or
arrangement in a proceeding under any bankruptcy law, or BORROWER or its
directors, majority stockholders, partners, managers or members shall take
action looking into the dissolution or liquidation of BORROWER.

 



4

 

 



(g) BORROWER’s breach of or default under any of or default under any of the
terms, conditions or covenants contained in this AGREEMENT.

(h) The actual or threatened demolition, injury or waste to the collateral, or
any part thereof, which, in the sole opinion of BANK, may impair its value, or
the actual or threatened decline in value of the collateral or any part thereof;

(i) The insolvency of BORROWER, or any party comprising BORROWER, GUARANTOR, or
any person obligated for payment of the LOAN.

(j) BORROWER’s default under terms of any instrument or other agreement to which
this AGREEMENT or any of the other loan documents are subordinate or which is
subordinate to this AGREEMENT or any of the other loan documents.

(k) Default by BORROWER or GUARANTOR in keeping, performing or observing any
term, covenant, agreement or condition of any COMMITMENT upon which all or any
portion of any indebtedness evidenced by the NOTE was predicated.

(l) Any false statement, misrepresentation or withholding of facts by BORROWER,
and/or by any GUARANTOR, any principal, shareholder, partner, member, manager,
director, officer, employee or any other person in any loan application or other
document provided by BORROWER and/or any other person to BANK or its agents,
including any misrepresentation made in this AGREEMENT, or in any representation
or statement made by BORROWER and/or any other person to BANK or its agents, as
to any matter relied upon by BANK in evaluating whether to extend credit and
financing to BORROWER.

(m) A determination by BANK that the prospect of payment or performance by
BORROWER, GUARANTOR, and/or any other person under all or any of the loan
documents is insecure or that a material adverse change in the financial
condition of BORROWER, GUARANTOR, and/or any person obligated for payment of the
LOAN has occurred since the date of this AGREEMENT.

(n) The death, dissolution, merger, consolidation or termination of existence of
any BORROWER, GUARANTOR, and/or any person obligated for payment of the LOAN; or
if any BORROWER, GUARANTOR, and/or any person obligated for payment of the LOAN
is a corporation with thirty-five (35) or fewer shareholders, the aggregate
transfer(s) of voting shares in such BORROWER, GUARANTOR, and/or any person
obligated for payment of the LOAN whereby persons or entities not owning on the
date hereof, singly or in the aggregate, 50% or more of the voting shares of
such BORROWER, GUARANTOR, and/or any person obligated for payment of the LOAN,
become the owner(s), singly or in the aggregate, 50% or more of the voting
shares of such BORROWER, GUARANTOR, and/or any person obligated for payment of
the LOAN, or if such party is a limited or general partnership, any change in
general partnership interest(s) in such BORROWER, GUARANTOR, and/or any person
obligated for payment of the LOAN.

SECTION 6.2. REMEDIES UPON DEFAULT. Upon the occurrence of any EVENT OF DEFAULT,
with respect to any personal property, collateral or fixtures, BANK shall have
all of the rights and remedies of a secured party under the North Carolina
Uniform Commercial Code. Without in any way limiting the generality of the
foregoing, BANK shall also have the following specific rights and remedies:

(a) Any indebtedness of BORROWER under this AGREEMENT or the NOTE, any of the
NOTE to the contrary notwithstanding, shall, at BANK's option and without
notice, become immediately due and payable without presentment, notice or
demand, all of which are hereby expressly waived by BORROWER; and the
obligation, if any, of the BANK to permit further borrowings hereunder shall
immediately cease and terminate.

(b) To take immediate possession of all equipment, inventory, fixtures, and any
or all other collateral securing the LOAN, whether now owned or hereafter
acquired, without notice, demand, presentment, or resort to legal process, and,
for these purposes, to enter any premises where any of the collateral is located
and remove the collateral therefrom or render it unusable.

(c) To require BORROWER to assemble and make the collateral available to BANK at
a place to be designated by BANK which is also reasonably convenient to
BORROWER.

(d) To retain the collateral in satisfaction of any unpaid principal or interest
on the LOAN or sell the collateral at public or private sale after giving such
notice, as the BANK deems necessary, of the time and place of the sale and with
or without having the collateral physically present at the place of the sale.

(e) To make any repairs to the collateral which BANK deems necessary or
desirable for the purposes of sale.

(f) To exercise any and all rights of set-off which BANK may have against any
account, fund, or property of any kind, tangible or intangible, belonging to
BORROWER which shall be in BANK’s possession or under its control.

(g) BANK shall have the right to collect receivables, endorse checks, collect
rents, issues, profits and revenues assigned to BANK as collateral for the LOAN,
to appoint a receiver or other third party to inspect the books and records of
BORROWER and to evaluate collateral, at BORROWER’s expense, and to contact all
account parties and direct them to pay BANK directly.

(h) BANK shall have the right to the appointment of a receiver to collect the
rents and profits from the property and collateral assigned to BANK to secure
LOAN, without consideration of the value thereof or the solvency of any person
liable for the payment of the amounts then owing. BANK, at its option, in lieu
of an appointment of a receiver, shall have the right to do all those things the
receiver could have done. If such receiver should be appointed, or if there
should be a sale of the property and collateral by foreclosure, the BORROWER or
any person in possession of the property and collateral, as tenant or otherwise,
shall become a tenant at will of the receiver or of the purchaser and may be
removed by a writ of ejectment, summary ejectment or other lawful remedy.

(i) The exercise by the BANK of any right or remedy granted to the BANK or to
any receiver or trustee in law or equity, or by this or any other document shall
not be deemed an irrevocable election of remedies thereby precluding the BANK or
any receiver or trustee from exercising or pursuing any other right or remedy
granted to the receiver, the trustee or BANK under this or any other document or
at law or in equity. All remedies contained herein or in any other separate
agreement executed contemporaneously with the execution of this AGREEMENT,
including without limitation any assignment, security agreement, mortgage, deed
of trust, or other security instrument, are intended to be cumulative.

 

ARTICLE VII — MISCELLANEOUS

 

SECTION 7.1. WAIVER. No delay or failure of BANK, or any holder of the NOTE, in
exercising any right, power or privilege hereunder shall affect such right,
power or privilege; nor shall any single or partial exercise thereof or any
abandonment or discontinuance of steps to enforce such a right, power or
privilege. The rights and remedies of BANK hereunder are cumulative and not
exclusive. Any waiver, permit, consent or approval of any kind by BANK, or any
holder of the NOTE, of any breach or default hereunder, or any such waiver of
any provisions or conditions hereof, must be in writing and shall be effective
only to the extent set forth in writing.

 



5

 

 

 

SECTION 7.2. NOTICES. All notices. requests and demands given to or made upon
the respective parties shall be deemed to have been given or made when deposited
in the mail, postage prepaid, and addressed as follows:

 

BORROWER:Chanticleer Holdings. Inc.

11220 Elm Lane Suite 203

Charlotte, NC 28277

 

BANK:Paragon Commercial Bank

3535 Glenwood Avenue

Raleigh, North Carolina 27612

 

SECTION 7.3. ATTORNEY’S FEES. BORROWER will reimburse BANK for all costs,
expenses and reasonable attorneys’ fees expended or incurred by BANK in
administering and enforcing this AGREEMENT, in actions for declaratory relief in
any way related to this AGREEMENT, or in collecting any sum which becomes due
the BANK on the NOTE.

SECTION 7.4. NORTH CAROLINA LAW APPLICABLE. This AGREEMENT and the NOTE shall be
construed in accordance with the laws of the State of North Carolina. BORROWER
and any member, manager, general partner, or GUARANTOR of BORROWER each
irrevocably consents to the jurisdiction of any Federal or State court within
the State of North Carolina, and submits to venue in the State of North
Carolina, and each also consents to service of process by any means authorized
by Federal law or the law of the State of North Carolina. Without limiting the
generality of the foregoing, each of BORROWER, or any member, manager, general
partner and GUARANTOR of BORROWER hereby waives and agrees not to assert by way
of motion, defense, or otherwise in such suit, action, or proceeding, any claim
that (i) BORROWER or any such member, manager, general partner and GUARANTOR is
not subject to the jurisdiction of the courts of the State of North Carolina or
the United States District Court for North Carolina; or (ii) such suit, action,
or proceeding is brought in an inconvenient forum; or (iii) the venue of such
suit, action, or proceeding is improper.

SECTION 7.5. FURTHER ASSURANCES; POWER OF ATTORNEY. At any time, and from time
to time, upon request by BANK, BORROWER will, at BORROWER's expense: (a) correct
any defect, error or omission which may be discovered in the form or content of
any of the loan documents; (b) make such further assurances as may be required
by BANK; and (c) make, execute, deliver and record , or cause to be made,
executed, delivered and recorded, any and all further instruments, certificates
and other documents as may, in the opinion of BANK, be necessary or desirable in
order to complete, perfect or continue and preserve the lien and security
position of the BANK. Upon any failure by BORROWER to do so, BANK may make,
execute and record any and all such instruments, certificates and other
documents for and in the name of Borrower, all at the sole expense of Borrower,
and BORROWER hereby irrevocably appoints the BANK as its attorney-in-fact, this
power of attorney being coupled with an interest, in order that BANK may
administer the LOAN and exercise the rights and remedies contained in this
AGREEMENT and in any related loan documents and assignments by BORROWER at any
time, including without limitation after the occurrence of an EVENT OF DEFAULT
under this AGREEMENT or other loan documents as may be prescribed by BANK under
SECTION 3.3 of this AGREEMENT or otherwise required by BANK.

SECTION 7.6 ARBITRATION AND DISPUTE RESOLUTION. (a) Arbitration. Except to the
extent expressly provided below, any dispute under this AGREEMENT or other loan
document shall, upon the request of either party, be determined by binding
arbitration in accordance with the Federal Arbitration Act, Title 9, United
States Code (or if not applicable, the applicable state law), the then-current
rules for arbitration of financial services disputes of the American Arbitration
Association (“AAA”), and the other terms and conditions set forth in this
SECTION 7.6 below. In the event of any inconsistency with AAA rules, the terms
and conditions of this AGREEMENT shall control. The filing of a court action is
not intended to constitute a waiver of the right of BORROWER or BANK, including
the suing party, thereafter to require submittal of the dispute to arbitration.
Any party to this AGREEMENT may bring an action, including a summary or
expedited proceeding, to compel arbitration of any dispute in any court having
jurisdiction over such action. The arbitration shall be administered by AAA, who
will appoint a single arbitrator. If AAA is unwilling or unable to administer
the arbitration, or if AAA is unwilling or unable to enforce or legally
precluded from enforcing any and all provisions of this AGREEMENT, then any
party to this Agreement may substitute another arbitration organization that has
similar procedures to AAA and that will observe and enforce any and all
provisions of this AGREEMENT. All arbitration hearings will be commenced within
ninety (90) days of the demand for arbitration and completed within ninety (90)
days from the date of commencement; provided, however, that upon a showing of
good cause, the arbitrator shall be permitted to extend the commencement of such
hearing for up to an additional sixty (60) days. The judgment and the award, if
any, of the arbitrator shall be issued within thirty (30) days of the close of
the hearing. The arbitrator shall provide a concise written statement setting
forth the reasons for the judgment and for the award, if any. The arbitration
award, if any, may be submitted to any court having jurisdiction to be confirmed
and enforced, and such confirmation and enforcement shall not be subject to
arbitration. Any dispute concerning this arbitration provision, including any
such dispute as to the validity or enforceability of this provision, or whether
a Dispute is arbitrable, shall be determined by the arbitrator; provided,
however, that the arbitrator shall not be permitted to vary the express
provisions of these terms and conditions or the reservation of rights set forth
in subsection (b). The arbitrator shall have the power to award legal fees and
costs pursuant to the terms of this AGREEMENT.

 

(b) Reservations of Rights. Nothing in this AGREEMENT shall be deemed to (i)
limit the applicability of any otherwise applicable statutes of limitation and
any waivers contained in this AGREEMENT, or (ii) apply to or limit the right of
BANK (A) to exercise self help remedies such as (but not limited to) setoff, or
(B) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (C) to obtain from a court provisional or ancillary remedies such as
(but not limited to) injunctive relief, writ of possession, prejudgment
attachment, or the appointment of a receiver, or (D) to pursue rights against a
party to this AGREEMENT in a third-party proceeding in any action brought
against BANK in a state, federal or international court, tribunal or hearing
body (including actions in specialty courts, such as bankruptcy and patent
courts). BANK may exercise the rights set forth in clauses (A) through (D),
inclusive, before, during or after the pendency of any arbitration proceeding
brought pursuant to this AGREEMENT. Neither the exercise of self help remedies
nor the institution or maintenance of an action for foreclosure or provisional
or ancillary remedies shall constitute a waiver of the right of any party,
including the claimant in any such action, to arbitrate the merits of the
dispute occasioning resort to such remedies. No provision in the loan documents
regarding submission to jurisdiction and/or venue in any court is intended or
shall be construed to be in derogation of the provisions in any loan document
for arbitration of a dispute.

 

IN WITNESS WHEREOF, the parties hereto have caused this AGREEMENT to be executed
under seal the day and year first hereinabove written.



 

PARAGON COMMERCIAL BANK                     By:  /s/ Charles W. Bartz (SEAL)    
Charles W. Bartz, Senior Vice President    

 



6

 

 

  CHANTICLEER HOLDINGS, INC.                     By: /s/ Michael D. Pruitt
(SEAL)     Michael D. Pruitt, President/CEO/CFO  

 

 

  Guarantors:                     By: /s/ Michael D. Pruitt (SEAL)     Michael
D. Pruitt, an individual

 

7

 